Citation Nr: 0533526	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  01-06 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
contusion of the right hand with grip weakness and a bony 
protrusion at the base of the index finger, currently rated 
as noncompensable.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1988 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which continued the 10 percent 
disability rating for the veteran's left knee disability and 
the noncompensable rating for the veteran's right hand 
disability.  Service connection for the two aforementioned 
disabilities was granted by an October 1989 rating decision.  

In August 2003, the veteran was afforded a hearing at the Los 
Angeles RO before the undersigned Acting Veterans Law Judge.   

In July 2004, the matter was remanded by the Board.  It is 
now again before the Board for disposition.  


FINDINGS OF FACT

1.  The veteran is right-handed.  

2.  The veteran's residuals of a contusion of the right hand 
with grip weakness and a bony protrusion at the base of the 
index finger is manifested by a normal range of motion of the 
right wrist and digits of right hand; there is no evidence of 
ankylosis or acute right wrist osseous injury or significant 
degenerative disease.      

3.  The veteran's left knee disability is not productive of 
more than slight recurrent subluxation or instability and is 
manifested by subjective complaints of pain and an active 
range of motion from 0 degrees to 90 degrees and passive 
range of motion of 0 degrees to 120 degrees.   
  

CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
the veteran's residuals of a contusion of the right hand with 
grip weakness and a bony protrusion at the base of the index 
finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002), 38 C.F.R. § 4.71a, Diagnostic Code 5225 (effective 
prior to and after August 26, 2002); Diagnostic Code 5229 
(2005).    

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; Part 4, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
appellant's contentions, including testimony provided at an 
August 2003 Board hearing; VA treatment records; multiple VA 
examination reports; and, a March 2000 report from Dr. Marvin 
E. Weiner.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.

				      I.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  

The normal range of knee flexion and extension is 0 degrees 
to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2005).  The 
normal range of the wrist is 0 degrees to 70 degrees of 
dorsiflexion, 0 degrees to 80 degrees of palmar flexion, 0 
degrees to 45 degrees of ulnar deviation, and 0 degrees to 20 
degrees of radial deviation.  See 38 C.F.R. § 4.71, Plate I 
(2005).    

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint and multiple involvement of the 
interphalangeal, metacarpal, and carpal joints of the upper 
extremities is considered a group of minor joints.  38 C.F.R. 
§ 4.45 (2005).

					A.  Right Hand

The relevant medical evidence includes a March 2000 report of 
right hand X-rays, which stated that there was no evidence of 
fracture, dislocation, or other osseous or articular 
abnormality, and the regional soft tissues appeared normal.  
The impression was no abnormality demonstrated.  

A March 2000 VA examination report (performed by Carmel 
Medical Group) noted that the veteran reported daily right 
hand pain and swelling, as well as weakness and stiffness.  
It was further noted that he was right-hand dominant.  Upon 
physical examination, the distance between the tips of the 
fingers and the median transverse fold of the palm was 0 
inches.  There was full approximation of the thumb and the 
rest of the fingers bilaterally.  He could grasp, push, pull, 
twist, probe, write, express, and touch with the affected 
hand without difficulty.  The examiner did state, though, 
that the veteran would be expected to experience some pain 
and difficulty with prolonged pushing, pulling, and grasping 
due to weakness on the right hand.  Range of motion of the 
wrists and fingers was noted to be normal, but it was stated 
that there was pain on full radial deviation on the right as 
well as pain at 50 degrees of palmar flexion on the right.  
Also, there was pain at 30 degrees of ulnar deviation and at 
40 degrees of dorsiflexion.  The examiner further stated that 
there was weakness and lack of endurance in the right wrist 
and hand with reduced strength on repeated use.  Grip 
strength on the right at the first attempt was 10kg; on the 
second attempt it was 5kg.  The diagnosis was "[s]tatus-post 
right hand ("fracture") injury in 1988 with residual 
sprain."  

A July 2001 VA progress note stated that there was minimal 
tenderness on palpation dorsally, but no swelling or redness.  
It was also stated that he had mildly impaired range of 
motion with limitation secondary to pain.    

A November 2001 VA progress note reported that the veteran 
sore a brace on the right wrist.  The right wrist had minimal 
inflammation and no erythema or increased warmth.  Range of 
motion was stated to be deceased to 15 degrees flexion and 
extension.  It was stated that November 2000 X-rays of the 
right wrist revealed no evidence of fracture or any other 
significant finding.  It was also stated that there was a 
decreased sensation in the right hand, dorsal, to the wrist.       

A March 2002 VA examination report (conducted by Canyon 
Medical Group) noted that the veteran reported pain and 
stiffness as well as weakness in the right hand grip.  It was 
also noted that the veteran reported occasional numbness and 
tingling in the last two digits and pain in the right wrist.  
It was stated that he was right-hand dominant.  Upon physical 
examination, examination of the bilateral hands appeared 
normal.  It was stated that the veteran was wearing a brace 
over the right hand and wrist.  He was able to make a full 
fist, but it was not very tight and the grip was reduced 
because he could not grip firmly.  The distance between the 
tips of the fingers and the median transverse fold of the 
palm was 0 inches bilaterally.  The examiner stated that the 
veteran had decreased strength in the right hand.  He had no 
difficulty tying shoes, picking up a piece of paper, picking 
up a pen and holding it tight, but had difficulty fastening 
buttons.  The examiner stated that the veteran was able to 
grasp with difficulty, twist with difficulty, and write and 
touch with no difficulty.  Range of motion of the fingers of 
the right hand were normal and range of motion was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  The examiner did state that there was a bony 
protrusion at the base of the right index finger, which was 
tender on palpation.  There was also swelling in that area. 
It was reiterated that right hand grip was decreased, but 
that the veteran could make a full fist.  It was also stated 
that X-rays of the right hand revealed no abnormality.  

A March 2003 VA progress note stated that the veteran's right 
wrist was positive for tenderness on palpation of base of 
thumb and limited range of motion of thumb in flexion and 
extension.  There was normal abduction and adduction.  The 
right wrist was also positive for diffuse soft tissue 
swelling of the wrist, but there was no erythema.  It was 
stated that there was a positive Tinel's sign over the wrist 
and cubital tunnel and a positive Phalen's sign over the 
wrist.  It was reported that a March 2001 MRI of the right 
wrist revealed no significant abnormality in the wrist joint 
or tendons around the wrist.  There was no bony injury.  This 
progress note also noted that November 2000 X-rays of the 
right wrist revealed no evidence of fracture or any other 
significant finding.      

A July 2003 VA progress note reported his right wrist range 
of motion as 55 degrees of palmar flexion, 56 degrees of 
dorsiflexion, 35 degrees of ulnar deviation, and 20 degrees 
of radial deviation.  

At the August 2003 Board hearing, the veteran rated that the 
pain in his right wrist as an eight.  He testified that he 
wore a brace on his right wrist.  He testified that he was 
right-handed and that he was able to write his own name, but 
nothing more than that.  

A September 2003 VA progress note reported his right wrist 
range of motion as 64 degrees of palmar flexion, 55 degrees 
of dorsiflexion, 35 degrees of ulnar deviation, and 20 
degrees of radial deviation.  
 
A February 2004 VA progress note stated that the veteran had 
right wrist and left knee braces on and that there was pain 
with extension and flexion.  Strength was noted to be mildly 
decreased due to pain, but he had full range of motion of 
both joints.  The assessment was chronic knee and wrist pain, 
but it was stated that films and MRI were all within normal 
limits in the past and that there may be a psychological 
component.  

An October 2004 VA progress note stated that a May 2003 nerve 
conduction study of the right upper extremity was suggestive 
of a minimal median nerve entrapment at the wrist.  A January 
2004 electromyographic study of the right upper extremity was 
stated to be normal.  Upon physical examination, there was no 
gross deformity or abnormality at the wrist joint and there 
was no gross atrophy of the hand muscles.  Range of motion 
was diminished with flexion and extension.  Palpation 
revealed moderate to severe tenderness, mostly along the 
dorsum located midway between the ulnar and radial styloids.  
There was moderate tenderness to palpation, mostly along the 
medial joint line.  The McMurray's test, anterior drawer 
test, and patellar grind test were all negative.   

A February 2005 VA examination report noted that the medical 
records and claims folder had been reviewed prior to the 
examination.  It was stated that the veteran was right-hand 
dominant.  It was noted that the veteran reported pain on the 
dorsal radial wrist and the back of the right hand, as well 
as tingling and numbness along the 4th and 5th fingers to his 
elbow.  He rated the pain in his hand as 8/10, but increasing 
to 10/10 during flare-ups, which he stated occurred once or 
twice a week.  Upon physical examination, there was no 
erythema, scarring, increase in warmth, or edema in the 
wrists, hands, or fingers.  There also were no deformities of 
the wrists, hands, or fingers, and there was no atrophy of 
the thenar or hypothenar eminences.  There was mild 
tenderness to palpation over the extensor surface of the 
right radial wrist, but no tenderness or instability of the 
carpometacarpal joint of the thumb.  There was no crepitance 
or instability of the wrists and no triggering of the flexor 
tendons of the A-1 pulley.  Dorsiflexion of the right wrist 
was 0 degrees to 85 degrees without pain, volar (palmar) 
flexion was 0 degrees to 80 degrees, radial deviation was 0 
degrees to 20 degrees, and ulnar deviation was 0 degrees to 
45 degrees.  There were no restrictions to flexion or 
extension of the interphalangeal joints or 
metacarpophalangeal joints and all digit tips touched the 
median palmar crease.  Also, there were no restrictions to 
abduction, adduction, opposition, and reposition of the 
carpometacarpal joint of the thumb and the thumb was stated 
to oppose to the head of the fifth metacarpal.  Further, 
there was no muscle weakness in the wrists, fingers, or 
thumbs.  The examiner stated that the veteran was able to 
repetitively dorsiflex and flex his wrists and open and close 
his fists 10 times without rest or stopping because of 
fatigue or pain.  He also stated that range of motion in the 
right wrist and hand were not limited by pain, weakness, 
fatigue, lack of endurance, gross incoordination, awkward or 
excess motion, or early/easy fatigability.  There was no 
atrophy or ankylosis in the wrists, thumbs, or digits.  With 
regard to muscle strength, pinch mechanism and grip strength 
were 4/5.  The veteran subjectively reported diminished 
sensation to light touch and pinprick over the dorsal and 
volar (palmar) aspect of the lateral right hand and 4th and 
5th fingers.  Allen's test, Tinel's sign, Phalen's test, and 
Finkelstein's maneuver were all negative.  X-rays of the 
right wrist were stated to reveal no evidence of acute right 
wrist osseous injury and X-rays of the right hand revealed no 
evidence of acute right hand osseous injury or significant 
degenerative disease.  The diagnosis was subjective 
complaints of right wrist and right hand pain with no 
objective evidence of acute right wrist/hand osseous injury 
or significant degenerative disease and subjective diminished 
sensation to light touch and pinprick over the 4th and 5th 
fingers of the right hand.  The examiner stated that there 
were no objective findings to suggest a pathologic cause for 
his pain in the right hand.             

Finally, a March 2005 VA occupational therapy note stated 
that the veteran complained of pain in the right wrist and 
that he had decreased right wrist range of motion and 
decreased right wrist and hand strength.  Specifically, it 
was stated that there was palmar flexion to 50 degrees, 
dorsiflexion to 46 degrees, ulnar deviation to 25 degrees, 
and radial deviation to 15 degrees.   

The veteran's service-connected right hand disability is 
currently rated as noncompensable under hyphenated Diagnostic 
Code (DC) 5299-5225.  

Amendments to the rating schedule that became effective on 
August 26, 2002, changed the criteria for rating disabilities 
of the fingers (except for amputations).  See 67 Fed. Reg. 
48,784 (July 26, 2002).  Although the actual rating for 
favorable or unfavorable ankylosis of the index finger of 
either hand did not change with the amendments to rating 
schedule that became effective on August 26, 2002, see 38 
C.F.R. § 4.71a, DC 5225 (effective August 26, 2002), the 
definition of ankylosis and the criteria by which finger 
impairment is evaluated have been elaborated and some changes 
have been made.  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

However, the changes to the rating criteria do not have a 
material effect in this case.  

Under the old rating criteria, with only one joint of a digit 
ankylosed or limited in its motion, the determination was be 
made on the basis of whether motion was possible to within 2 
inches of the median transverse fold of the palm; when so 
possible, the rating was to be for favorable ankylosis, 
otherwise unfavorable.  Limitation of motion of less than 1 
inch in either direction was not considered disabling.  38 
C.F.R. § 4.71a (as in effect prior to August 26, 2002).  

Effective August 26, 2002, Diagnostic Code 5229, for 
limitation of motion of the index finger was added.  This 
Code provides a zero percent rating where a gap of less than 
one inch (2.5 centimeters) exists between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees (for the major or minor hand).  A 10 
percent rating is provided for the major or minor hand where 
there is a gap of more than one inch (2.5 centimeters) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5229 (2005).  

Diagnostic Code 5225, for ankylosis of the index finger, was 
not modified in 2002.  A 10 percent rating will be awarded 
for ankylosis, either favorable or unfavorable, of the index 
finger.  38 C.F.R. § 4.71a, Diagnostic Code 5225 (2005).  
Nevertheless, in every case where the requirements for a 
compensable rating are not met, a zero percent evaluation may 
be assigned, even if the diagnostic schedule does not provide 
for such a noncompensable evaluation.  38 C.F.R. §  4.31 
(2005).  

As pertinent to this appeal, the criteria that became 
effective on August 26, 2002, provide:  

(1) For the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers 
fully extended, making a straight line 
with the rest of the hand.  The position 
of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 
degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces 
the finger pads.  Only joints in these 
positions are considered to be in 
favorable position.  For digits II 
through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion.  

(2) When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion), 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.  

(3) Evaluation of ankylosis of the index, 
long, ring, and little fingers:  

(i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, and either is in 
extension or full flexion, or there is 
rotation or angulation of a bone, 
evaluate as amputation without metacarpal 
resection, at proximal interphalangeal 
joint or proximal thereto.  

(ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint 
is individually fixed in a favorable 
position.  

(iii) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of more 
than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as unfavorable ankylosis.  

(iv) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as favorable ankylosis.  

38 C.F.R. § 4.71a, Notes before Diagnostic Code 5216 (2005).  

The Board acknowledges the numerous VA progress notes that 
report limited motion of the veteran's right hand.  For 
example, a July 2003 VA progress note reported his right 
wrist range of motion as 55 degrees of palmar flexion, 56 
degrees of dorsiflexion, 35 degrees of ulnar deviation, and 
20 degrees of radial deviation.  A September 2003 VA progress 
note reported his right wrist range of motion as 64 degrees 
of palmar flexion, 55 degrees of dorsiflexion, 35 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  An 
October 2004 VA progress note stated that there was no gross 
deformity or abnormality at the wrist joint and there was no 
gross atrophy of the hand muscles, but stated that range of 
motion was diminished with flexion and extension.  Finally, a 
March 2005 VA occupational therapy note stated that the 
veteran had decreased right wrist range of motion and 
decreased right wrist and hand strength.  Specifically, it 
was stated that there was palmar flexion to 50 degrees, 
dorsiflexion to 46 degrees, ulnar deviation to 25 degrees, 
and radial deviation to 15 degrees.   

However, the Board emphasizes that these notes stand in stark 
contrast to the findings in the multiple VA examination 
reports of record regarding the nature and severity of the 
veteran's service-connected right hand disability.  For 
example, the March 2000 VA examination report (performed by 
Carmel Medical Group) noted that the distance between the 
tips of the fingers and the median transverse fold of the 
palm was 0 inches.  There was full approximation of the thumb 
and the rest of the fingers bilaterally.  He could grasp, 
push, pull, twist, probe, write, express, and touch with the 
affected hand without difficulty.  The examiner did state, 
though, that the veteran would be expected to experience some 
pain and difficulty with prolonged pushing, pulling, and 
grasping due to weakness on the right hand.  Although it was 
stated that there was pain on motion and that there was 
weakness and lack of endurance in the right wrist and hand 
with reduced strength on repeated use, range of motion of the 
wrists and fingers was stated to be normal.  The March 2002 
VA examination report (conducted by Canyon Medical Group) 
noted that examination of the bilateral hands appeared 
normal.  Here, too, it was stated that the distance between 
the tips of the fingers and the median transverse fold of the 
palm was 0 inches bilaterally.  Range of motion of the 
fingers of the right hand were normal and range of motion was 
not limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Lastly, the February 2005 VA examination 
report noted that there were no deformities of the wrists, 
hands, or fingers, and there was no atrophy of the thenar or 
hypothenar eminences.  Dorsiflexion of the right wrist was 0 
degrees to 85 degrees without pain, volar (palmar) flexion 
was 0 degrees to 80 degrees, radial deviation was 0 degrees 
to 20 degrees, and ulnar deviation was 0 degrees to 45 
degrees.  There were no restrictions to flexion or extension 
of the interphalangeal joints or metacarpophalangeal joints 
and all digit tips touched the median palmar crease.  Also, 
there were no restrictions to abduction, adduction, 
opposition, and reposition of the carpometacarpal joint of 
the thumb and the thumb was stated to oppose to the head of 
the fifth metacarpal.  Further, there was no muscle weakness 
in the wrists, fingers, or thumbs.  The examiner stated that 
the veteran was able to repetitively dorsiflex and flex his 
wrists and open and close his fists 10 times without rest or 
stopping because of fatigue or pain.  He also stated that 
range of motion in the right wrist and hand were not limited 
by pain, weakness, fatigue, lack of endurance, gross 
incoordination, awkward or excess motion, or early/easy 
fatigability.  There was no atrophy or ankylosis in the 
wrists, thumbs, or digits.  The diagnosis was subjective 
complaints of right wrist and right hand pain with no 
objective evidence of acute right wrist/hand osseous injury 
or significant degenerative disease and subjective diminished 
sensation to light touch and pinprick over the 4th and 5th 
fingers of the right hand.  The examiner stated that there 
were no objective findings to suggest a pathologic cause for 
his pain in the right hand.             

The Board has determined that the aforementioned VA 
examination reports, overall, reflect more accurately the 
nature and severity of the veteran's service-connected right 
hand disability.  Thus, the Board finds that the objective 
medical evidence of record does not show that the veteran's 
right index finger has limited motion or is ankylosed in a 
favorable or unfavorable position.  There is therefore no 
basis for a 
compensable evaluation under Diagnostic Code 5225 as in 
effect prior to or after August 26, 2002.  Concomitantly, 
disability sufficiently severe to equate to amputation of the 
index finger under the rating schedule is not demonstrated.  

A 10 percent disability rating would require flexion limited 
such as to result in a gap of more than one inch between the 
fingertip and the proximal transverse crease of the palm, or 
extension limited by more than 30 degrees.  However, 
according to the VA examinations, the range of motion is 
normal.  Thus, a compensable rating under Diagnostic Code 
5229 is not warranted.    

Likewise, because the veteran has normal range of motion of 
the right index finger, a compensable rating under Diagnostic 
Code 5225, for ankylosis, is not warranted, as no examiner 
has suggested the veteran has the functional equivalent of 
ankylosis of the finger.

Based on the above, the Board finds that the objective 
evidence does not show that the veteran's right index finger 
has limitation of motion warranting a compensable rating even 
with consideration of 38 C.F.R. §§ 4.40 and 4.45.      

Finally, the evidence does not show that veteran has either 
ankylosis or limitation of motion of any of the digits of the 
right hand or of the right wrist.  As such, compensable 
rating is not warranted under any other diagnostic code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).      

Accordingly, the Board concludes that a compensable rating 
for the service-connected right hand disability is not 
warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  

					B.  Left Knee

The relevant medical evidence includes a March 2000 report of 
left knee X-rays by Dr. Marvin E. Weiner, which stated that 
there was no evidence of fracture, dislocation, or other 
osseous or articular abnormality, and that the regional soft 
tissues appeared normal.  The impression was that no 
abnormality was demonstrated.  

A March 2000 VA examination report (performed by Carmel 
Medical Group) noted that the veteran reported daily left 
knee pain and that he wore a brace.  It was also stated that 
the veteran reported that his left knee popped and gave out 
at least three times a week.  Upon physical examination, 
range of motion of the left knee was 0 degrees to 130 
degrees, with moderate pain.  The examiner also noted 
weakness, fatigue, and lack of endurance on repeated use, but 
no incoordination.  Drawer and Lachman's tests were negative 
bilaterally.  McMurray's test was stated to have been 
deferred on the left knee at the request of the veteran.  
There was no warmth, edema, crepitus, or deformity in the 
knees.  The diagnosis was status-post left knee injury with 
limitation of motion and ongoing pain.  

A July 2001 VA progress note stated that there was no 
evidence of swelling or effusion and stated that the left 
knee had a good range of motion.  However, it was stated that 
extension was limited at 90 degrees by pain.  There was 
minimal tenderness on lateral tibial prominence and 
anterolateral joint margin.  The anterior drawer test was 
negative and the varus valgus stress test revealed a stable 
joint, but there was report of pain.  It was indicated that 
he wore a brace on the left knee.   

A November 2001 VA progress note stated that the veteran wore 
a brace on the left knee.  There was mild inflammation, but 
no erythema or increased warmth.  The anterior knee was 
severely tender to palpation.  It was reported that November 
2000 X-rays of the left knee revealed no evidence of fracture 
or any other significant finding.  It was also reported that 
an MRI of the left knee revealed no significant abnormality 
in the wrist joint or tendons around the wrist and no bony 
injury.  

A March 2002 VA examination report (conducted by Canyon 
Medical Group) noted that the veteran reported left knee pain 
and of feeling that his left knee gives out on him.  It was 
stated that no medical records were available for review.  
Upon physical examination, there was swelling and heat of the 
left knee.  It was stated that the veteran was wearing a 
brace over the left knee.  There was no redness, effusion, 
drainage, or abnormal movement, but there was tenderness on 
palpation of the patella of the left knee.  Anterior drawer 
sign was positive on the left knee, but McMurray's test was 
negative.  Range of motion of the left knee was 80 degrees of 
flexion and 0 degrees of extension; there was pain throughout 
the range of motion of the left knee.  The examiner also 
stated that there was a DeLuca issue with the left knee, 
stating that range of motion of the left knee was 
additionally limited by pain, but not fatigue, weakness, lack 
of endurance, or incoordination.  It was stated that the 
veteran's gait was abnormal, specifically, that he had a 
slight limp on the left side, but he was able to ambulate 
without the need for an assistive device.  It was reiterated 
that examination revealed swelling, heat, tenderness, and 
decreased range of motion and instability, but that there was 
no atrophy.  It was also stated that he had limitations of 
prolonged standing, walking, kneeling, climbing, sitting, 
lifting, crouching, and crawling due to the condition of his 
knee.  
    
A March 2003 VA progress note stated that there was no 
evidence of edema, effusion, or erythema.  There was a 
negative anterior/posterior Lachman test and negative 
McMurray's test.  There was no medial or lateral ligamentous 
laxity.  It was stated that a December 2002 MRI revealed 
medial meniscal degenerative changes, possible remote trauma, 
but no ligamentous injury.  It reported the November 2000 
left knee X-rays as revealing a normal left knee.      

The veteran testified in the August 2003 Board hearing that 
he could not walk, stand, or sit with his knees bent.  He 
testified further that he could not walk up stairs, run, or 
ride a bike.  He rated the pain in his knee as a 10.  He also 
testified that he wore a brace on the left knee.     

A February 2004 VA progress note stated that the veteran had 
right wrist and left knee braces on and that there was pain 
with extension and flexion.  Strength was noted to be mildly 
decreased due to pain, but he had full range of motion of 
both joints.  The assessment was chronic knee and wrist pain, 
but it was stated that films and MRI were all within normal 
limits in the past and that there may be a psychological 
component.  

An October 2004 VA progress note stated that there was no 
gross swelling or effusion of the left knee joint and no 
gross muscle atrophy.  There was moderate tenderness to 
palpation, mostly along the medial joint line.  The 
McMurray's test, anterior drawer test, and patellar grind 
test were all negative.  Range of motion was diminished with 
much guarding and pain.     

Finally, a February 2005 VA examination report noted that the 
veteran's medical records and claims folder were reviewed 
prior to the examination.  It was stated that the veteran 
reported infrequent pain in the knee until October 2000, when 
his knee buckled while helping a friend move.  He reported 
that he had chronic pain in the left knee and frequent 
popping, locking, and buckling.  It was noted that the 
veteran wore a hinged knee brace on the left knee.  There was 
no hypertrophic (exostosis) bone formation, no erythema, 
ecchymosis, scars, effusions, masses, or edema.  There was 
normal knee alignment and no patellar subluxation or evidence 
of lateral instability.  There was no asymmetry, atrophy, or 
lesions of the quadriceps, but there was tenderness on 
palpation of the medial joint line in the left knee.  There 
was no tenderness or deformity of the popliteal fossas.  
Active range of motion of the left knee was 0 degrees to 90 
degrees and passive range of motion was 0 degrees to 120 
degrees.  There were complaints of pain from 90 degrees to 
120 degrees.  The veteran was able to flex and extend his 
left knee ten times, but he was only flexing his knee 20 to 
30 degrees.  He reported that the flexion to 120 degrees 
caused too much pain.  The examiner stated that the veteran's 
subjective complaints of pain had the major functional 
impact.  He stated that there was no weakness, gross 
incoordination, or awkward/excess motion demonstrated, and 
there was no atrophy or ankylosis in the knee.  Muscle 
strength of the lower extremities was 5/5 and deep tendon 
reflexes were 2+/2+ patella and Achilles tendon.  There were 
no sensory changes to light touch and pinprick.  Distal 
pulses were 2+/2+ bilaterally.  The varus and valgus stress 
tests were negative, as were the McMurray's, Lachman's, and 
Drawer test.  Also, the Bulge Sign/Ballotment test for joint 
effusion was negative.  It was stated that X-rays of the left 
knee revealed no evidence of acute left knee osseous injury 
or significant degenerative disease.  The diagnosis was 
subjective complaints of left knee antalgia with no objective 
evidence of dislocated cartilage, effusion, lateral 
instability, subluxation, or acute left knee osseous injury 
or significant degenerative disease.  The examiner stated 
that the veteran had minimal or negligible increases in pain 
during flare-ups and stated that the veteran was suspicious 
for malingering with symptom magnification.  He concluded 
that there were no objective findings to suggest a pathologic 
cause for his pain in the left knee.     

The veteran's left knee condition is currently rated as 10 
percent disabling under DC 5257.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
knee disability under both of these DC's would not amount to 
pyramiding under 38 C.F.R. § 4.14.  (Esteban v. Brown, 6 Vet. 
App. 259 (1994)).  However, a separate finding must be based 
on additional disability.  Specifically, for a knee 
disability rated under DC 5257 (not based on limitation of 
motion) to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (August 14, 1998).   

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.     

The Board finds that the evidence does not show that the 
veteran's left knee disability is productive of moderate or 
severe recurrent subluxation or lateral instability under DC 
5257.  In fact, it was stated in the February 2005 VA 
examination report that there was no evidence of lateral 
instability.  Moreover, there is not objective evidence 
showing recurrent subluxation.  Therefore, the Board finds 
that a rating in excess of 10 percent for the left knee under 
DC 5257 is not warranted.  The Board notes that since DC 5257 
is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).

The Board notes that DC 5010, traumatic arthritis, directs 
that the evaluation be conducted under DC 5003, which states 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  If the limitation of motion of the specific joint 
or joints involved is not compensable under the appropriate 
diagnostic codes, then a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

As stated above, under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.  Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, 
which address limitation of motion of the knee, a 0 percent 
rating is warranted when flexion is limited to 60 degrees and 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees and extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
when flexion is limited to 30 degrees and extension is 
limited to 15 degrees.  A 30 percent rating is warranted when 
flexion is limited to 15 degrees and extension is limited to 
20 degrees.  In this case, the February 2005 VA examination 
report stated that X-rays of the left knee revealed no 
evidence of acute left knee osseous injury or significant 
degenerative disease.  Further, upon physical examination, 
the veteran's left knee had active range of motion from 0 
degrees to 90 degrees and passive range of motion from 0 
degrees to 120 degrees.  Therefore, the criteria even for a 
noncompensable rating under either DC 5260 or DC 5261 have 
not been met.  Again, DC 5010-5003 does provide a compensable 
rating for arthritis established by x-ray findings when there 
is limited motion that is noncompensable under DC's 5260, 
5261.  In this case, however, the evidence does not show that 
the veteran has arthritis of the left knee established by X-
ray findings.  Therefore, it is inappropriate to assign a 
separate 10 percent rating for the arthritic involvement with 
limitation of motion.  38 C.F.R. § 4.59, DC's 5010-5003.

The Board acknowledges the veteran's subjective complaints of 
constant left knee pain, as VA is required to take pain 
symptoms into account to the extent these symptoms are 
supported by adequate pathology, in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  The Board 
acknowledges that it was stated in the March 2002 VA 
examination report that there was a DeLuca issue with the 
left knee, in that range of motion of the left knee was 
additionally limited by pain, but not fatigue, weakness, lack 
of endurance, or incoordination.  However, it was stated in 
the February 2005 VA examination report that there was no 
weakness, gross incoordination, or awkward/excess motion 
demonstrated, and there was no atrophy or ankylosis in the 
knee.  The examiner stated further that the veteran had 
minimal or negligible increases in pain during flare-ups and 
stated that the veteran was suspicious for malingering with 
symptom magnification.  In this regard, the Board emphasizes 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern 
and the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004);  
See Francisco, supra.  Based on the above, the Board finds 
that the objective evidence does not show that the veteran's 
left knee condition has limitation of motion warranting a 
rating in excess of 10 percent even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.      

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent disability 
evaluation is granted for cartilage, semilunar, dislocated, 
with frequent episodes of "locking" pain, and effusion into 
the joint.  This is the only rating listed for this 
diagnostic code.  Here, there is no evidence of such a 
condition of the veteran's left knee.  Therefore, 
consideration under this diagnostic code would be 
inappropriate.   Additionally, there is no evidence of 
ankylosis of the left knee.  Therefore, a rating under DC 
5256 would be inappropriate.    

Accordingly, the Board concludes that a rating in excess of 
10 percent for the service-connected left knee disability is 
not warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. 
§ 5107(b).  

				              II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, July 2004, November 2004, and 
January 2005 letters informed the appellant that, in order to 
establish entitlement to an increased rating for his service-
connected disabilities, the evidence needed to show that the 
service-connected conditions had gotten worse.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
    
Here, the July 2004, November 2004, and January 2005 letters 
informed the veteran that that VA's duty to assist included 
developing for all relevant records from any federal agency 
(to include military records, VA medical records, or Social 
Security Administration records), and making reasonable 
efforts to get relevant records not held by a federal agency 
(to include from state or local governments, private doctors 
and hospitals, or current or former employers).  The letters 
also informed the veteran that VA would provide a medical 
examination or obtain a medical opinion if it was determined 
that such was necessary to decide his claims.    
     
In addition, the supplemental statement of the case (SSOC) 
dated June 30, 2005 and mailed in July 2005, reiterated the 
above-described duties, stating that provided certain 
criteria were met, VA would make reasonable efforts to help 
him to obtain relevant records necessary to substantiate his 
claims, to include developing for all relevant records not in 
the custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2005), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2005).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2005).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the July 2004 VCAA notice letter sent to the veteran 
specifically requested that the veteran inform VA of any 
evidence or information that he thought would support his 
appeal.  The letter further stated that if such evidence was 
in his possession, he was to send it to VA.  Additionally, 
the November 2004 and January 2005 VCAA letters requested 
that the veteran send to VA any evidence in his possession 
that pertained to his claims.  Moreover, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  For 
instance, the June 2005 SSOC included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notice letters, 
combined with the June 2005 SSOC, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The record shows that the veteran has not been provided with 
the new criteria for evaluating disabilities of the fingers 
(except amputations) that became effective on August 26, 
2002.  However, the Board finds that no prejudice results.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  A 
compensable rating for the service-connected right hand 
disability must be supported by objective findings, which are 
not shown currently.  Thus, delaying resolution of the case 
in order to furnish new criteria for rating disability of the 
fingers would simply exalt form over substance without any 
tangible benefit accruing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Finally, the Board notes that the veteran's VA treatment 
records have been obtained and considered in conjunction with 
the claims on appeal.  In addition, the veteran has been 
afforded multiple VA examinations.  The Board also notes that 
the July 2004 VCAA letter requested that the veteran 
complete, sign, and return a VA Form 21-4142 for each non-VA 
doctor and medical care facility that treated him for his 
conditions.  However, the veteran has not submitted a VA Form 
21-4142.  In this regard, the veteran testified in the August 
2003 Board hearing that he had not received any private 
treatment.  Therefore, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.


ORDER

An increased (compensable) rating for residuals of a 
contusion of the right hand with grip weakness and a bony 
protrusion at the base of the index finger is denied.

An increased rating for a left knee disability is denied.  



____________________________________________
JEFFREY J. SCHUELER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


